Title: From Abigail Smith Adams to Louisa Catherine Johnson Adams, 29 June 1815
From: Adams, Abigail Smith
To: Adams, Louisa Catherine Johnson




my dear daughter
June 29th 1815


Altho I cannot have the pleasure of acknowledging any Letter from you of a more recent date than one by mr Forbes last Sep’br, I will thank you for that, altho only received a few days Since—I am happy that I can congratulate you upon a change in the aspect of publick affairs respecting our own County. Since that date—the return of peace was haild here by all parties, and the first Spontanious effusions of Joy flowd with sincerity from the Heart, overpowering the malevolence of Party—and the rancour which it fed upon—altho Some Symptoms have since appeard of the old spirit it is evidently disarmd of its poison—at this auspicious Season I could have wished my Son and your return to your Country—but it has been otherways ordaind—I hope to produce further benifit to our Native Land Sure I am It will have that effect—if a corresponding disposition on the part of G Britain meets it—
I have the pleasure to Say to you that your sister and her daughter were well the last week, when they accompanied Caroline to N–York, who left them there, to make with her Husband a visit of a few weeks to us—I wish it could have been convenient for her to have made us also a visit, but She thought her duty calld her to washington—
I would not let this vessel go without writing to you—and requesting you to embrace all opportunities of Communicating with me. it will lessen the distance—to hear often from you and console me for the long Seperation—which we have endured—you know by Your own feelings how anxiously I must wish to hear from our dear Boys so long my particular charge to whom, and to their Brother give my Love—wishing You every blessing / I am as ever Your affec / Mother


A A




